NOT FOR PUBLICATION                       FILED
                UNITED STATES COURT OF APPEALS                     AUG 27 2018
                                                                MOLLY C. DWYER, CLERK
                                                                 U.S. COURT OF APPEALS
                         FOR THE NINTH CIRCUIT

In re: ENRIQUE V. GREENBERG,              No. 16-60085

             Debtor.                      BAP No. 16-1350
______________________________

ENRIQUE V. GREENBERG,

            Appellant,

 v.

UNITED STATES TRUSTEE

            Appellee.

                       Appeal from the Ninth Circuit
                        Bankruptcy Appellate Panel
             Lafferty and Kurtz, Bankruptcy Judges, Presiding

In re: ENRIQUE V. GREENBERG,              No. 16-60089

             Debtor.                      BAP No. 16-1212
______________________________

ENRIQUE V. GREENBERG,

            Appellant,

 v.

U.S. BANK, NATIONAL ASSOCIATION;
et al.
                Appellees.

                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
                 Faris and Lafferty, Bankruptcy Judges, Presiding

In re: ENRIQUE V. GREENBERG,                    No. 17-60029

                Debtor.                         BAP No. 16-1212


ENRIQUE V. GREENBERG,                           MEMORANDUM*

                Appellant,

 v.

U.S. BANK, NATIONAL ASSOCIATION;
et al.

                Appellees.

                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
             Kurtz, Brand, and Lafferty, Bankruptcy Judges, Presiding

                             Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                   16-60085, 16-60089, 17-60029
       Enrique V. Greenberg appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) interlocutory orders denying Greenberg’s motions for a stay pending

appeal and an order denying Greenberg’s motion for reconsideration of the BAP’s

order dismissing his appeal as moot. We dismiss these appeals as moot.

       After Greenberg filed the instant appeals, this court dismissed his appeal

from a judgment of the BAP affirming the bankruptcy court’s order dismissing

Greenberg’s chapter 11 bankruptcy case as filed in bad faith. See Greenberg v.

United States Trustee, No. 17-60078 (9th Cir. Feb. 14, 2018). Accordingly, these

appeals are rendered moot because this court is unable to grant the requested relief.

See Vegas Diamond Props., LLC v. FDIC, 669 F.3d 933, 936 (9th Cir. 2012) (“An

appeal is moot if no present controversy exists as to which an appellate court can

grant effective relief.”).

       DISMISSED.




                                          3                   16-60085, 16-60089, 17-60029